Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on October 12, 2022 as a reply to the non-final office action mailed on July 14, 2022.
Claim 5 has been cancelled.
Claim 22 has been added.
Claims 1-22 are pending.
Claims 1-22 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on October 12, 2022 have been carefully considered but deemed unpersuasive in view of the following new grounds of rejection as explained herein below, necessitated by Applicant’s substantial amendments to the claims which significantly affected the scope thereof, and will require further search and consideration.
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 12, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for
patent published or deemed published under section 122(b), in which the patent or application, as the
case may be, names another inventor and was effectively filed before the effective filing date of the
claimed invention.

3. 	Claims 1-4, 6-8, 10-21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Meingast et al. (US 2021/0345140).
Regarding claim 1, Meingast disclosed a non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising: 
collecting network usage data from a residential network router, the residential network router operating in a residential space to enable communication between a network and a plurality of user devices within a communication range of the residential network router (Meingast, Abstract, [0002, 0007, 0008, 0011], “receiving, from WiFi access points in an environment, reports, wherein each of the reports includes an identifier of a WiFi device, an indication of a connection to or disconnection from one of the WiFi access points, a time of the connection or disconnection, and an identifier of the one of the WiFi access points” said WiFi access point anticipates the residential network router in the claim and the device identifier and connection/disconnection time and status information included in the reports anticipate network usage data in the claim); 
processing, by a machine learning algorithm, the network usage data to infer whether a user is present in the residential space (Meingast, Abstract, [0002, 0007, 0011] further disclosed that “generating, with a machine learning system, a WiFi device indication indicating that the WiFi device should be used to determine the presence in or absence from the environment of the user associated with the WiFi device”); and 
outputting the inference for performing one or more related actions (Meingast, [0011, 0038], “The cloud computing system may generate control signals to control controllable devices based on the users determined to be present in and absent from the environment,”).  
Regarding claim 2, Meingast disclosed the non-transitory computer readable medium of claim 1.
Meingast further disclosed wherein the network usage data originates only at the residential network router and is data indicating instances of usage of a network by residents of the residential space (Meingast, [0026], “An environment may include a number of WiFi access points. The environment may be, for example, a structure, such as, for example, a home, office, apartment, or other structure”).  
Regarding claim 3, Meingast disclosed the non-transitory computer readable medium of claim 2.
Meingast further disclosed wherein for each of the instances of usage, the network usage data includes at least one of a time of the instance of usage, a duration of the instance of usage, an amount of the instance of usage, a user device associated with the instance of usage, or a user account associated with the instance of usage (Meingast, Abstract and [0002], “The reports may include an identifier of a WiFi device, an indication of a connection to or disconnection from one of the WiFi access points, a time of the connection or disconnection, and an identifier of the one of the WiFi access points”).  
Regarding claim 4, Meingast disclosed the non-transitory computer readable medium of claim 1.
Meingast further disclosed wherein the residential network router is configured to communicate the network usage data in real-time such that the network usage data is collected in real-time (Meingast, [0029], “The WiFi access points may report the connections and disconnections of the WiFi device in real-time”).
Regarding claim 6, Meingast disclosed the non-transitory computer readable medium of claim 1.
Meingast further disclosed wherein the machine learning algorithm infers from the network usage data whether the user is present in the residential space (Meingast, [0047], “The machine learning system may generate and output data that may include indications of the WiFi devices that the cloud computing system should use to determine the presence in or absence from the environment of users of the WiFi devices”; this is an inference process).  
Regarding claim 7, Meingast disclosed the non-transitory computer readable medium of claim 6.
Meingast further disclosed wherein one or more user devices connected to the residential network router are classified as stationary or non-stationary (Meingast, [0068], “ WiFi device 491 may be stationary” and “The WiFi device 492 may be mobile”).
Regarding claim 8, Meingast disclosed the non-transitory computer readable medium of claim 7.
Meingast further disclosed wherein the machine learning algorithm infers that the user is present in the residential space based at least in part on the classification of a device of the one or more user devices that is mapped to the user as non-stationary (Meingast, [0068], “This may result in the machine learning system outputting an indication that the WiFi device 492 should be used to determine the presence in or absence from the environment 150 of a user associated with the WiFi device 492”).  
Regarding claim 10, Meingast disclosed the non-transitory computer readable medium of claim 7.
Meingast further disclosed wherein the machine learning algorithm further performs network event processing to infer transitions in presence of the user within the residential space (Meingast, [0068, 0069]).  
Regarding claim 11, Meingast disclosed the non-transitory computer readable medium of claim 10.
Meingast further disclosed wherein the network event processing includes the processing of connections, disconnections, and gradual reception degradation below an acceptable threshold to infer the transitions (Meingast, [0011, 0106], “a first threshold”, “a second threshold”).  
Regarding claim 12, Meingast disclosed the non-transitory computer readable medium of claim 10.
Meingast further disclosed wherein the one or more related actions are performed based on the transitions (Meingast, [0008, 0028, 0011, 0068], “transition data”).  
Regarding claim 13, Meingast disclosed the non-transitory computer readable medium of claim 6.
Meingast further disclosed wherein the machine learning algorithm is trained to infer whether the user is present in the residential space by: clustering user devices, and per user device cluster, discriminating between autonomous network traffic and user-initiated network traffic (Meingast, [0048]).  
Regarding claim 14, Meingast disclosed the non-transitory computer readable medium of claim 10.
Meingast further disclosed wherein the machine learning algorithm is further trained to infer whether the user is present in the residential space by: classifying devices by stationary state, and discovering presence and absence transition signatures for non-stationary devices (Meingast, [0068]).  
Regarding claim 15, Meingast disclosed the non-transitory computer readable medium of claim 1.
Meingast further disclosed wherein the machine learning algorithm is further trained to infer whether the user is present in the residential space by: building device normal presence weekly patterns, correlating devices to residents of the residential space, and building resident normal presence weekly patterns (Meingast, [0068], “patterns in the data regarding connections and disconnections”).  
Regarding claim 16, Meingast disclosed the non-transitory computer readable medium of claim 1.
Meingast further disclosed wherein the user is a resident of the residential space (Meingast, [0026], “home, … apartment”).  
Regarding claim 17, Meingast disclosed the non-transitory computer readable medium of claim 1.
Meingast further disclosed wherein, based upon a user-defined alert criteria for the user, the inference is output to a user interface for display to the user or another user (Meingast, [0123]).  
Regarding claim 18, Meingast disclosed the non-transitory computer readable medium of claim 1.
Meingast further disclosed wherein the collecting, processing, and outputting are performed by a cloud processing system in communication with the residential network router via a network (Meingast, [0025], “a cloud computing system”).  
Regarding claim 19, Meingast disclosed the non-transitory computer readable medium of claim 1.
Meingast further disclosed wherein the residential network router includes the machine learning algorithm, and wherein the collecting, processing, and outputting are performed by the residential network router.
Claim 20 lists substantially the same elements as claim 1, in method form rather than medium form. Therefore, the rejection rationale for claim 1 applies equally as well to claim 20.
Claim 21 lists substantially the same elements as claim 1, in system form rather than medium form. Therefore, the rejection rationale for claim 1 applies equally as well to claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not
identically disclosed as set forth in section 102 of this title, if the differences between the claimed
invention and the prior art are such that the claimed invention as a whole would have been obvious
before the effective filing date of the claimed invention to a person having ordinary skill in the art to
which the claimed invention pertains. Patentability shall not be negated by the manner in which the
invention was made.

4. 	Claim 9 is rejected under 35 U.S.C. 103 as obvious over Meingast as applied to claim 1.
Regarding claim 9, Meingast disclosed the non-transitory computer readable medium of claim 7.
Meingast may not have explicitly disclosed wherein the machine learning algorithm infers that the user is present in the residential space based at least in part on the classification of a device of the one or more user devices that is mapped to the user as stationary.
However, Meingast disclosed in [0068] that “this may result in the machine learning system 420 outputting an indication that the WiFi device 491 should not be used to determine the presence in or absence from the environment 150 of any user”, which would have made it obvious to one skilled in the art to that a determination opposite Meingast’s could be easily made to instead use the stationary WiFi device 491 to determine the device user’s presence in the environment 150.
5.	Claim 22 is rejected under 35 U.S.C. 103 as obvious over Meingast as applied to claim 1, further in view of Garg et al. (US 2019/0035244).
Regarding claim 22, Meingast disclosed the non-transitory computer readable medium of claim 1.
Meingast did not explicitly disclose but Garg disclosed wherein the one or more actions include anomaly detection for security services (Garg, [0038, 0039] disclosed detecting the presence of a person to determine if there is intrusion).
One of ordinary skill in the art would have been motivated to combine Meingast and Garg because Meingast disclosed presence detection using WiFi network activity data while Garg also disclosed the need to detect presence of a person in an environment.  Therefore it would have been obvious to combine the teachings in the two references to realize that the presence/absence detection in Meingast may also be used to detect intrusion. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        11/15/2022